Citation Nr: 0730753	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-38 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.

This issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify the veteran of any further 
action required on his part.


REMAND

The veteran served in combat in Vietnam as an infantryman.  
While the service medical records do not reveal evidence of a 
hearing loss, and while there is no competent evidence of a 
compensbly disabling sensorineural hearing loss within a year 
of his discharge from active duty, the appellant did show 
evidence of a hearing loss on examination in August 2004.  
Unfortunately, despite the hostile acoustic environment in 
which the appellant served in combat, the August 2004 VA 
examiner did not address the etiology of any current hearing 
loss.  Accordingly, further development is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO should obtain any VA and or 
private VA treatment records which 
pertain to care for hearing loss since 
the veteran's separation from active 
duty.  This includes any records from the 
private provider who prepared the August 
2004 audiological report which was 
submitted to VA that month.  Any records 
received must be associated with the 
claims file.  If, after making reasonable 
efforts, the RO cannot locate any 
specifically identified records, the RO 
must document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  Thereafter, the RO should forward the 
veteran's claims file to the audiologist 
who prepared the August 2004 VA report.  
Following her review of the claims file 
the audiologist must address whether it 
is at least as likely as not, i.e., is 
there a 50/50 chance, that the veteran's 
hearing loss is related to service to 
include due to his service in a hostile 
acoustic environment as a combat 
infantryman.  A complete rationale must 
be provided for any opinion offered.  If 
the audiologist concludes that an opinion 
cannot be offered without engaging in 
speculation then she should so state.

3.  If the August 2004 audiologist is not 
available, the RO must schedule the 
veteran for a VA audiological examination 
by a physician with appropriate expertise 
to determine the etiology of the 
appellant's bilateral hearing loss.  The 
claims folder must be provided to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should inquire as to the 
veteran's noise exposure during and after 
service.  Following the examination the 
examiner must address whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the veteran's hearing 
loss is related to service to include as 
a result of his service in a hostile 
acoustic environment as a combat 
infantryman.  A complete rationale must 
be provided for any opinion offered.  If 
the examiner concludes that an opinion 
cannot be offered without engaging in 
speculation then she/he should so state.

3. The veteran is hereby notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
any VA examination ordered without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006). In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

5.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  38 U.S.C.A. §§ 5100, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2006).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
particularly includes the right to submit medical evidence 
which links his current hearing loss to his service as a 
combat infantryman.


_________________________________________
____
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


